ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_00_FR.txt.                                     13 JUILLET 2006

                                    ORDONNANCE




USINES DE PA
           | TE A
                v PAPIER SUR LE FLEUVE URUGUAY
           (ARGENTINE c. URUGUAY)




      PULP MILLS ON THE RIVER URUGUAY
           (ARGENTINA v. URUGUAY)




                                       13 JULY 2006

                                         ORDER

               156




                              COUR INTERNATIONALE DE JUSTICE

   2006                                      ANNÉE 2006
 13 juillet
Rôle général
  no 135                                      13 juillet 2006


               AFFAIRE RELATIVE Av DES USINES DE PA
                                                  | TE
                 Av PAPIER SUR LE FLEUVE URUGUAY
                                    (ARGENTINE c. URUGUAY)




                                           ORDONNANCE


               Présents : MME HIGGINS, président ; MM. KOROMA, PARRA-ARANGUREN,
                          BUERGENTHAL, OWADA, SIMMA, TOMKA, KEITH, SEPÚLVEDA-
                          AMOR, BENNOUNA, SKOTNIKOV, juges ; M. TORRES BERNÁRDEZ,
                          juge ad hoc ; M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 44 et 45, para-
               graphe 1, de son Règlement,
                  Vu la requête enregistrée au Greffe de la Cour le 4 mai 2006, par
               laquelle la République argentine a introduit une instance contre la Répu-
               blique orientale de l’Uruguay au motif que celle-ci aurait violé des obli-
               gations lui incombant au titre du statut du fleuve Uruguay, signé par
               l’Argentine et l’Uruguay le 26 février 1975 et entré en vigueur le 18 sep-
               tembre 1976, eu égard à « l’autorisation de construction, la construction
               et l’éventuelle mise en service de deux usines de pâte à papier sur le fleuve
               Uruguay »,
                  Vu l’ordonnance du 13 juillet 2006 par laquelle la Cour a statué sur la
               demande en indication de mesures conservatoires présentée par l’Argen-
               tine le 4 mai 2006 ;

               4

157         USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)


  Compte tenu des vues des Parties, telles qu’exprimées par leurs agents
lors d’une réunion que le président de la Cour a tenue avec ceux-ci le
13 juillet 2006,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire de la République argentine, le 15 janvier 2007 ;
  Pour le contre-mémoire de la République orientale de l’Uruguay, le
20 juillet 2007 ;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le treize juillet deux mille six, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République argentine et
au Gouvernement de la République orientale de l’Uruguay.


                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

